EXHIBIT 10.10B

 

PENTASAFE, INC.

THIRD AMENDED AND RESTATED

1998 STOCK PURCHASE AND OPTION PLAN

 

Section 1. Purpose of Plan

 

The purpose of the Third Amended and Restated PentaSafe, Inc. 1998 Stock Option
Plan (the “Plan”) is:

 

(a) to secure for PentaSafe Security Technologies, Inc., a Texas corporation
(the “Company”), and its shareholders the benefits of the incentive inherent in
the ownership of the common stock of the Company by the directors, officers and
key employees of the Company who will be largely responsible for the Company’s
future growth and financial success;

 

(b) to promote the long term financial interests and growth of the Company and
its affiliates by attracting and retaining management personnel with the
training, experience and ability to enable them to make a substantial
contribution to the success of the Company’s business;

 

(c) to motivate management personnel by means of growth-related incentives to
achieve long range goals; and

 

(d) to further the alignment of interests of participants with those of the
shareholders of the Company through opportunities for increased stock, or
stock-based, ownership in the Company.

 

Section 2. Definitions

 

As used in the Plan, the following words shall have the following meanings:

 

“Affiliate” means, with respect to the Company, any corporation directly or
indirectly controlling, controlled by, or under common control with, the Company
or any other entity designated by the Board of Directors of the Company in which
the Company or an Affiliate has an interest.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Change of Control” means the occurrence of any of the following events: (i) any
person, entity or group of (as such terms are used in Section 13(d) or 14(d) of
the Exchange Act) persons or entities becomes a “beneficial owner” (as
determined pursuant to Rules 13d-3 and 13d-5 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company having 50% or more of
the total voting power of all classes of capital stock of the Company entitled
to vote generally in the election of directors of the Company; (ii) at any time
during any 24-month period, individuals who at the beginning of such period
constituted the Board of Directors (together with any new directors whose
election, or nomination for election by the shareholders of the Company, to the
Board of Directors was approved by a majority of the directors then still in
office who either were

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office; (iii) the
Board of Directors approves an agreement providing for the sale, lease, transfer
or other disposition of all or substantially all of the assets of the Company,
in one transaction or a series of related transactions, to any “person” or
“group” (as such terms are used in Section 13(d) of the Exchange Act) other than
a wholly-owned subsidiary of the Company; (iv) the Board of Directors approves
an agreement providing for the merger or consolidation of the Company with
another corporation, other than a merger in which the Company would be the
surviving corporation and which would result in (a) securities having 50% or
more of the total voting power of all classes of capital stock entitled to vote
generally in the election of directors of the surviving corporation being
“beneficially owned” (as determined pursuant to Rules 13d-3 and 13d-5 under the
Exchange Act) by the holders of the capital stock of the Company immediately
prior to such merger and (b) no “person” or “group” (as such terms are used in
Section 13(d) of the Exchange Act) “beneficially owning” (as determined pursuant
to Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly,
securities having 33% or more of the total voting power of all classes of
capital stock entitled to vote generally in the election of directors of the
surviving corporation; or (v) the Board of Directors approves a plan for the
liquidation or dissolution of the Company.

 

“Committee” means the Compensation Committee of the Board of Directors.

 

“Common Stock” or “Share” means common stock of the Company, no par value per
share, which may be authorized but unissued, or issued and reacquired.

 

“Employee” means (i) a person, including an officer, in the regular full-time
employment of the Company or one of its Affiliates who, in the opinion of the
Committee, is, or is expected to be, primarily responsible for the management,
growth or protection of some part or all of the business of the Company or (ii)
any other consultant, contractor or third person who provides material services
to the Company as determined by the Committee or the Board of Directors.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” shall mean (i) if on the date as of which Fair Market Value
is being determined the Common Stock is listed on a national securities exchange
or is quoted in the NASDAQ System or the over-the-counter market, the last sale
price, regular way, of such security on the principal national securities
exchange on which such security is at the time listed, (ii) if there have been
no sales on any such exchange on any day, the average of the highest bid and
lowest asked prices on such exchange at the end of such day, (iii) if on any day
the Common Stock is not so listed, the average of the representative bid and
asked prices quoted in the NASDAQ System as of 4:00 P.M., New York time, (iv) if
on any day the Common Stock is not quoted in the NASDAQ System, the average of
the highest bid and lowest asked prices on such day in the domestic
over-the-counter market as reported by the National Quotation Bureau,
Incorporated, or any similar successor organization, in each such case of
clauses (i)-(iv) averaged over a

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

period of 20 days consisting of the day as of which Fair Market Value is being
determined and the latest 19 consecutive trading days prior to such day, or (v)
if the Common Stock is not publicly traded, then the fair market value of the
Common Stock as determined in good faith by the Committee.

 

“Grant” means an award made to a Participant pursuant to the Plan and described
in Section 5, including, without limitation, an award of an Incentive Stock
Option, Stock Option, Stock Appreciation Right, Dividend Equivalent Right,
Restricted Stock, Purchase Stock, Performance Units, Performance Shares or Other
Stock Based Grant or any combination of the foregoing.

 

“Grant Agreement” means an agreement between the Company and a Participant that
sets forth the terms, conditions and limitations applicable to a Grant.

 

“Participant” means an Employee, director or other person having a unique
relationship with the Company or one of its Affiliates, to whom one or more
Grants have been made and such Grants have not all been forfeited or terminated
under the Plan.

 

“Stock-Based Grants” means the collective reference to the grant of Stock
Appreciation Rights, Dividend Equivalent Rights, Restricted Stock, Performance
Units, Performance Shares and Other Stock Based Grants.

 

“Stock Options” means the collective reference to “Incentive Stock Options” and
“Other Stock Options”.

 

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the companies, or group of commonly
controlled corporations, other than the last corporation in the unbroken chain
then owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

 

Section 3. Administration of Plan

 

(a) The Plan shall be administered by the Committee. Except as provided in
Section 4, the members of the Committee shall be eligible to be selected for
Grants under the Plan. The Committee may adopt its own rules of procedure, and
action of a majority of the members of the Committee taken at a meeting, or
action taken without a meeting by unanimous written consent, shall constitute
action by the Committee. The Committee shall have the power to interpret the
Plan and to adopt such rules (the “Plan Rules”) for the administration,
interpretation and application of the Plan as are consistent herewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participant, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or any Grant. In its
absolute discretion, the Board of Directors may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan and
the Grant Agreement.

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

(b) The Committee may delegate to the President and to other senior officers of
the Company its duties under the Plan subject to such conditions and limitations
as the Committee shall prescribe, except that only the Committee may designate
and make Grants to Participants who are subject to Section 16 of the Exchange
Act.

 

(c) The Committee may employ attorneys, consultants, accountants, appraisers,
brokers or other persons. The Committee, the Company, and the officers and
directors of the Company shall be entitled to rely upon the advice, opinions or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon all Participants, the Company and all other interested persons. No member
of the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Grants, and
all members of the Committee shall be fully protected by the Company with
respect to any such action, determination or interpretation.

 

Section 4. Eligibility

 

The Committee may from time to time make Grants under the Plan to such
Employees, directors or other persons having a unique relationship with the
Company or any of its Affiliates, and in such form and having such terms,
conditions and limitations as the Committee may determine. Grants may be granted
singly, in combination or in tandem. The terms, conditions and limitations of
each Grant under the Plan shall be set forth in a Grant Agreement, in a form
approved by the Committee, consistent, however, with the terms of the Plan.

 

Section 5. Grants

 

From time to time, the Committee will determine the forms and amounts of Grants
for Participants. Such Grants may take the following forms in the Committee’s
sole discretion:

 

(a) Incentive Stock Options – “Incentive Stock Options” are stock options within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended
(“Code”), to purchase Common Stock. In addition to other restrictions contained
in the Plan, an option granted under this Section 5(a), (i) may not be exercised
more than 10 years after the date it is granted, (ii) may not have an option
price less than the Fair Market Value of Common Stock on the date the option is
granted, (iii) must otherwise comply with Code Section 422, and (iv) must be
designated as an “Incentive Stock Option” by the Committee. The maximum
aggregate Fair Market Value of Common Stock (determined at the time of each
Grant) with respect to which Incentive Stock Options are first exercisable with
respect to any Participant under this Plan and any Incentive Stock Options
granted to the Participant in any calendar year under any plans of the Company
or any Subsidiary in any such year is $100,000. Payment of the option price
shall be made in accordance with the terms of Section 6, the Grant Agreement and
any applicable Plan Rules in effect at the time.

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

(b) Other Stock Options – “Other Stock Options” are options to purchase Common
Stock which are not designated by the Committee as “Incentive Stock Options”. At
the time of the Grant the Committee shall determine, and shall include in the
Grant Agreement or the Plan Rules, the option exercise period, the option price,
and such other conditions or restrictions on the grant or exercise of the option
as the Committee deems appropriate, which may include the requirement that the
grant of options is predicated on the acquisition of Purchase Shares under
Section 5(e) by the Optionee. In addition to other restrictions contained in the
Plan, an option granted under this Section 5(b), (i) may not be exercised more
than 10 years after the date it is granted and (ii) may not have an option
exercise price less than 50% of the Fair Market Value of Common Stock on the
date the option is granted. Payment of the option price shall be made in
accordance with the terms of Section 6, the Grant Agreement and any applicable
Plan Rules in effect at the time.

 

(c) Stock Appreciation Rights – “Stock Appreciation Rights” are rights that upon
exercise entitle the holder to receive cash or stock having a value equal to the
excess of (i) the Fair Market Value of a share of Common Stock on the date of
exercise over (ii) the Fair Market Value on the date of Grant (the “Base Value”)
multiplied by (iii) the number of rights exercised as determined by the
Committee. Stock Appreciation Rights granted under the Plan may, but need not
be, granted in conjunction with a Stock Option under Section 5(a) or 5(b). The
Committee, in the Grant Agreement or by the Plan Rules, may impose such
conditions or restrictions on the exercise of Stock Appreciation Rights as it
deems appropriate.

 

(d) Restricted Stock – “Restricted Stock” is Common Stock delivered to a
Participant with or without payment of consideration with such restrictions or
conditions on the Participant’s right to transfer or sell such stock as the
Committee shall determine; provided that the price of any Restricted Stock
delivered for consideration and not as bonus stock may not be less than 50% of
the Fair Market Value of Common Stock on the date such Restricted Stock is
granted or the price of such Restricted Stock may be the par value. Dividends
payable on Restricted Stock may be paid in additional shares of Restricted Stock
equal to the cash dividend payable on the Restricted Stock if a Participant
irrevocably elects so in writing in the calendar year preceding the Grant of
such Restricted Stock. The number of shares of Restricted Stock and the
restrictions or conditions on such shares shall be as the Committee determines,
in the Grant Agreement or by the Plan Rules, and the certificate for the
Restricted Stock shall bear evidence of the restrictions or conditions. No
Restricted Stock may have a restriction period of less than 6 months, other than
in the case of death or disability.

 

(e) Purchase Stock – “Purchase Stock” is Common Stock that is offered to a
Participant at such price as determined by the Committee, the acquisition of
which will make him eligible to receive under the Plan, including, but not
limited to, Other Stock Options; provided, however, that the price of such
Purchase Shares may not be less than 50% of the Fair Market Value of the Common
Stock on the date such shares of Purchase Stock are offered.

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

(f) Dividend Equivalent Rights – “Dividend Equivalent Rights” are rights to
receive cash payments from the Company at the same time and in the same amount
as any cash dividends paid on an equal number of shares of Common Stock to
shareholders of record during the period such rights are effective. The
Committee, in the Grant Agreement or by the Plan Rules, may impose such
restrictions and conditions on the Dividend Equivalent Rights, including the
date such rights will terminate, as it deems appropriate, and may terminate,
amend, or suspend such Dividend Equivalent Rights at any time.

 

(g) Performance Units – “Performance Units” are rights to receive at a future
date payment in cash of an amount equal to all or a portion of the value of a
unit granted by the Committee. At the time of the Grant, in the Grant Agreement
or by the Plan Rules, the Committee shall determine the base value of the unit,
the performance factors applicable to the determination of the ultimate payment
value of the unit and the period over which such performance factors will be
measured. These factors must include a minimum performance standard for the
Company below which no payment will be made and a maximum performance level
above which no increased payment will be made. The term over which the Company’s
performance will be measured shall be not less than six months.

 

(h) Performance Shares – “Performance Shares” are rights to receive at a future
date payment in cash or Common Stock, as determined by the Committee, of an
amount equal to all or a portion of the average Fair Market Value for all days
that the Common Stock is traded during the last forty-five (45) days of the
specified period of performance of a specified number of shares of Common Stock
at the end of a specified period based on such performance factors during the
period. At the time of the Grant, the Committee, in the Grant Agreement or by
the Plan Rules, will determine the factors which will govern the portion of the
rights so payable and the period over which the Company’s performance will be
measured. The factors will be based on the Company’s performance and must
include a minimum performance standard for the Company below which no payment
will be made and a maximum performance level above which no increased payment
will be made. The term over which the Company’s performance will be measured
shall be not less than six months. Performance Shares may be granted for no
consideration.

 

(i) Other Stock-Based Grants - The Committee may make other Grants under the
Plan pursuant to which shares of Common Stock (which may, but need not, be
shares of Restricted Stock pursuant to Section 5(d)) or other equity securities
of the Company are or may in the future be acquired, or Grants denominated in
stock units, including ones valued using measures other than market value. Other
Stock-Based Grants may be granted with or without consideration; provided,
however, that the price of any such Grant made for consideration that provides
for the acquisition of shares of Common Stock or other equity securities of the
Company may not be less than 50% of the Fair Market Value of the Common Stock or
such other equity securities on the date of grant of such Grant. Such Other
Stock-Based Grants may be made alone, in addition to or in tandem with any Grant
of any type made under the Plan and must be consistent with the purposes of the
Plan.

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

Section 6. Payment of Option Price for Stock Options

 

The payment of the option price for all shares purchased pursuant to the
exercise of Stock Options shall be (w) by cash or check in full on the date of
exercise (such cash or check may be delivered on behalf of a Participant by a
stock broker designated by the Company to whom the Participant has submitted an
irrevocable notice of election, on forms approved by the Company, to sell shares
of Common Stock deliverable upon exercise of a Stock Option), (x) through the
delivery of shares of Common Stock having a Fair Market Value equal to the full
amount of the exercise price, (y) by the withholding by the Company from the
shares of Common Stock issuable upon any exercise of the option that number of
shares having a Fair Market Value equal to such exercise price pursuant to a
written election delivered to the Committee prior to the date of exercise, or
(z) by a combination of such methods. The Committee shall determine acceptable
methods for tendering Common Stock and may impose such limitations and
prohibitions on the use of Common Stock to exercise a Stock Option as it deems
appropriate.

 

Section 7. Limitations and Conditions

 

(a) The number of Shares available for Grants under this Plan shall be 1,374,274
shares of the authorized Common Stock as of August 1, 1999, subject to
adjustment in accordance with Section 9 or 10 hereof. The number of Shares
subject to Grants under this Plan to any one Participant shall not be more than
750,000 shares, subject to adjustment in accordance with Section 9 or 10 hereof.
Unless restricted by applicable law, Shares related to Grants that are
forfeited, terminated, cancelled or expire unexercised, shall immediately become
available for Grants.

 

(b) No Grants shall be made under the Plan beyond ten years after the effective
date of the Plan, but the terms of Grants made on or before the expiration of
the Plan may extend beyond such expiration. At the time a Grant is made or
amended or the terms or conditions of a Grant are changed, the Committee may
provide for such limitations or conditions on such Grant as the Committee in its
sole discretion may determine; provided that such limitations or conditions are
set forth in writing in the Participant’s Grant Agreement.

 

(c) Nothing contained herein shall affect the right of the Company to terminate
any Participant’s employment at any time or for any reason, with or without
cause.

 

(d) Deferrals of Grant payouts may be provided for, at the sole discretion of
the Committee, in the Grant Agreements.

 

(e) Except as otherwise prescribed by the Committee, the amounts of the Grants
for any employee of an Affiliate, along with interest, dividend, and other
expenses accrued on deferred Grants, shall be charged to the Participant’s
employer during the period for which the Grant is made. If the Participant is
employed by more than one Affiliate or by both the Company and an Affiliate
during the period for which the Grant

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

is made, the Participant’s Grant and related expenses will be allocated between
the companies employing the Participant in a manner prescribed by the Committee.

 

(f) Other than as specifically provided with regard to the death of a
Participant, no benefit under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any attempt to do so shall be void. No such benefit shall, prior to
receipt thereof by the Participant, be in any manner liable for or subject to
the debts, contracts, liabilities, engagements, or torts of the Participant.

 

(g) Participants shall not be, and shall not have any of the rights or
privileges of, shareholders of the Company in respect of any Shares purchasable
in connection with any Grant unless and until certificates representing any such
Shares have been issued by the Company to such Participants in accordance with
the terms and procedures governing the exercise of any Grant set forth in the
Participant’s Grant Agreement. The issuance of any Shares in connection with the
exercise of a Grant may, in the sole and absolute discretion of the Company, be
made contingent upon and subject to the Participant entering into a written
agreement with the Company regarding the rights and obligations of the
Participant as a stockholder of the Company.

 

(h) No election as to benefits or exercise of Stock Options, Stock Appreciation
Rights, or other rights may be made during a Participant’s lifetime by anyone
other than the Participant except by a legal representative appointed for or by
the Participant.

 

(i) Absent express provisions to the contrary, any Grant under this Plan shall
not be deemed compensation for purposes of computing benefits or contributions
under any retirement plan of the Company or its Subsidiaries and shall not
affect any benefits under any other benefit plan of any kind now or subsequently
in effect under which the availability or amount of benefits is related to level
of compensation. This Plan is not a “Retirement Plan” or “Welfare Plan” under
the Employee Retirement Income Security Act of 1974, as amended.

 

(j) Unless the Committee determines otherwise, no benefit or promise under the
Plan shall be secured by any specific assets of the Company or any of its
Subsidiaries, nor shall any assets of the Company or any of its Subsidiaries be
designated as attributable or allocated to the satisfaction of the Company’s
obligations under the Plan.

 

Section 8. Transfers and Leaves of Absence

 

For purposes of the Plan, unless the Committee determines otherwise: (a) a
transfer of a Participant’s employment without an intervening period of
separation among the Company and any Affiliate shall not be deemed a termination
of employment, and (b) a Participant who is granted in writing a leave of
absence shall be deemed to have remained in the employ of the Company during
such leave of absence.

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

Section 9. Adjustments

 

In the event of any change in the outstanding Common Stock by reason of a stock
split, spin-off, stock dividend, stock combination or reclassification,
recapitalization or merger, Change of Control or similar event, or as required
under any Grant Agreement, the Committee may adjust appropriately the number of
Shares subject to the Plan and available for or covered by Grants and Share
prices related to outstanding Grants and make such other revisions to
outstanding Grants as it deems are equitably required.

 

Section 10. Merger, Consolidation, Exchange, Acquisition, Liquidation or
Dissolution

 

In its absolute discretion, and on such terms and conditions as it deems
appropriate, coincident with or after the grant of any Stock Option or any
Stock-Based Grant, the Committee may provide, with respect to the merger or
consolidation of the Company into another corporation, the exchange of all or
substantially all of the assets of the Company for the securities of another
corporation, a Change of Control or the recapitalization, reclassification,
liquidation or dissolution of the Company, either (i) that such Stock Option or
Stock-Based Grant cannot be exercised after such event, in which case the
Committee shall also provide, either by the terms of such Stock Option or
Stock-Based Grant or by a resolution adopted prior to the occurrence of such
event, that for some period of time prior to such event, such Stock Option or
Stock-Based Grant shall be exercisable as to all shares subject thereto which
are exercisable or, by virtue of the event, become exercisable, notwithstanding
anything to the contrary herein (but subject to the provisions of Section 7(b))
and that, upon the occurrence of such event, such Stock Option or Stock-Based
Grant shall terminate and be of no further force or effect; or (ii) that even if
the Stock Option or Stock-Based Grant shall remain exercisable after such event,
from and after such event, any such Stock Option or Stock-Based Grant shall be
exercisable only for the kind and amount of securities and/or other property, or
the cash equivalent thereof, receivable as a result of such event by the holder
of a number of shares of stock for which such Stock Option or Stock-Based Grant
could have been exercised immediately prior to such event.

 

In addition, in the event of a Change of Control, the Committee may, in its
absolute discretion and on such terms and conditions as it deems appropriate,
provide, either by the terms of such Stock Option or Stock-Based Grant or by a
resolution adopted prior to the occurrence of the Change of Control, that such
Stock Option or Stock-Based Grant shall be exercisable as to all or any portion
of the shares subject thereto, notwithstanding anything to the contrary herein
(but subject to the provisions of Section 7(b)).

 

Section 11. Amendment and Termination

 

The Committee shall have the authority to make such amendments to any terms and
conditions applicable to outstanding Grants as are consistent with this Plan;
provided that, except for adjustments under Section 9 or 10 hereof, no such
action shall modify such Grant in a manner adverse to the Participant without
the Participant’s consent except as such modification is provided for or
contemplated in the terms of the Grant. The Board of Directors may amend,
suspend or terminate the Plan.

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

Section 12. Withholding Taxes

 

The Company shall have the right to deduct from any cash payment made under the
Plan any federal, state or local income or other taxes required by law to be
withheld with respect to such payment. It shall be a condition to the obligation
of the Company to deliver shares upon the exercise of a Stock Option or Stock
Appreciation Right, upon payment of Performance Units or Performance Shares,
upon delivery of Restricted Stock or upon exercise, settlement or payment of any
Other Stock-Based Grant that the Participant pay to the Company such amount as
may be requested by the Company for the purpose of satisfying any liability for
such withholding taxes. Any Grant Agreement may provide that the Participant may
elect, in accordance with any conditions set forth in such Grant Agreement, to
pay a portion or all of such withholding taxes in shares of Common Stock.

 

Section 13. Effective Date and Termination Dates

 

The Plan shall be effective on and as of the date of its approval by the
shareholders of the Company and shall terminate ten years later, subject to
earlier termination by the Board of Directors pursuant to Section 11; provided,
however, that any payment under the Plan which would constitute a “parachute
payment” under section 280G of the Code must be approved by a vote of 75% of the
Company’s shareholders to be effective.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

OF

STOCK OPTION GRANT AGREEMENT

(for employees)

 

THIS ANNEX A is hereby appended and made a part of the Stock Option Grant
Agreement, dated as of the Grant Date, between PentaSafe Security Technologies,
Inc., a Texas corporation (the “Company”), and the Optionee, an employee of the
Company or a Subsidiary (as hereinafter defined) or Affiliate (as hereinafter
defined) of the Company.

 

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of Common Stock;

 

WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of the Grant
Agreement;

 

WHEREAS, the Committee (as hereinafter defined), appointed to administer the
Plan, has determined that it would be to the advantage and best interest of the
Company and its stockholders to grant the Option (as hereinafter defined)
provided for herein and in the Grant Agreement to the Optionee, and has advised
the Company thereof and instructed the duly authorized officers of the Company
to issue said Option; and

 

WHEREAS, the Committee has determined that the Option granted hereunder shall be
subject to certain conditions and restrictions set forth herein and that certain
restrictions placed on the Common Stock under the Exercised Option Restriction
Agreement should be placed on the Common Stock issued under the Plan;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and in
the Grant Agreement and other good and valuable consideration, receipt of which
is hereby acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Whenever the following terms are used herein or in the Grant Agreement, they
shall have the meaning specified in the Plan or below unless the context clearly
indicates to the contrary.

 

“Affiliate” shall mean, with respect to the Company, any corporation directly or
indirectly controlling, controlled by, or under common control with, the Company
or any other entity designated by the Board of Directors of the Company in which
the Company or an Affiliate has an interest.

 

“Cause” shall have the meaning ascribed to such term in any written employment
agreement between the Company and the Optionee or, to the extent there is no
such

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

written employment agreement between the Optionee and the Company, “Cause” shall
mean (a) the commission of an act of fraud or embezzlement or other willful
misconduct against the Company or its Affiliates (including the unauthorized
disclosure of confidential or proprietary information of the Company or any of
its Subsidiaries which results in material financial loss to the Company or any
of its Affiliates), (b) the commission by the Optionee of a felony, or (c) the
willful failure to render services to the Company or any of its Affiliates which
failure amounts to a material neglect of duties to the Company or any of its
Affiliates.

 

“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.

 

“Common Stock” shall mean the common stock of the Company, no par value per
share.

 

“Exercised Option Restriction Agreement” means an agreement in form and
substance similar to the Exercised Option Agreement attached to the Grant
Agreement as Annex C, between the Company and the Optionee that sets forth the
rights and obligations of such Optionee in all Stock received upon the exercise
of any Option.

 

“Good Reason” shall have the meaning ascribed to such term in any written
employment agreement between the Company and the Optionee or, to the extent
there is no such written employment agreement between the Optionee and the
Company, “Good Reason” shall mean (i) any material reduction by the Company of
Optionee’s authority, duties or responsibilities (except in connection with the
termination of Optionee’s employment for Cause, as a result of Permanent
Disability, or as a result of Optionee’s death or Retirement) or (ii) any
material reduction by the Company in Optionee’s base salary.

 

“Grant Agreement” shall mean the Stock Option Grant Agreement, dated as of the
Grant Date, between the Company and the Optionee to which this Annex A is
appended and made a part thereof.

 

“Grant Date” shall mean the date of the Grant Agreement.

 

“Option” shall mean the option to purchase Common Stock granted under the Grant
Agreement.

 

“Permanent Disability” shall mean the inability of the Optionee to engage in the
activities required by the Optionee’s job by reason of any medically determined
physical impairment or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for an aggregate of not
less than 9 months in any 12-month period.

 

“Plan” shall mean the Third Amended and Restated PentaSafe, Inc. 1998 Stock
Purchase and Option Plan, as amended from time to time.

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

“Retirement” shall mean the voluntary termination of employment by the Optionee
at age 62 or over (or such other age as may be approved by the Committee) after
having been employed by the Company for a continuous period of at least three
years.

 

“Secretary” shall mean the Secretary of the Company.

 

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations, or group of commonly
controlled corporations (other than the last corporation in the unbroken chain),
then owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

 

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

 

ARTICLE II

 

GRANT OF OPTION

 

Section 2.1 - Exercise Price

 

Subject to Section 2.3, the exercise price of the shares of Common Stock covered
by the Option shall be the price per share set forth in the Grant Agreement,
without commission or other charge.

 

Section 2.2 - Consideration to the Company

 

In consideration of the granting of the Option by the Company, the Optionee
agrees to render faithful and efficient services to the Company or a Subsidiary
or Affiliate thereof, with such duties and responsibilities as are commensurate
with the Optionee’s position with the Company. Nothing contained herein, in the
Grant Agreement or in the Plan shall confer upon the Optionee any right to
continue in the employ of the Company or any Subsidiary or Affiliate thereof or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without Cause, subject to the terms of any applicable written agreement between
the Optionee and the Company.

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

ARTICLE III

 

PERIOD OF EXERCISABILITY

 

Section 3.1 - Commencement of Exercisability

 

(a) Unless otherwise set forth in the Grant Agreement, the Option shall vest and
become exercisable as to one-fourth of the shares of Common Stock subject
thereto on the first day following a period of one year after the Grant Date and
shall thereafter become exercisable as to an additional one-fourth of such
shares on the first day following each subsequent year thereafter, such that all
of the shares subject to the Option shall be exercisable on the day following
the fourth anniversary of the Grant Date.

 

(b) The Optionee hereby acknowledges that (i) Common Stock purchasable under the
Grant is subject to material restrictions on the transfer, voting and other
rights of such Common Stock, in each case as set forth in the Exercised Option
Restriction Agreement, (ii) upon the occurrence of certain events set forth in
the Exercised Option Restriction Agreement, the Optionee may forfeit all right,
title and interest in all of the Common Stock purchasable under the Grant and
(iii) the exercise of the Grant shall be subject to and contingent upon the
execution and delivery of the Exercised Option Restriction Agreement by the
Optionee.

 

(c) Notwithstanding Section 3.1(a), in the event Optionee’s employment is
terminated by reason of death, Permanent Disability or Retirement then the
Option shall become fully exercisable

 

Section 3.2 - Expiration of Option

 

The Option may not be exercised to any extent by the Optionee after the first to
occur of the following events:

 

(a) The date upon which Optionee violates the Non-Solicitation and
Non-Competition Agreement annexed hereto as Annex D or any other obligation or
agreement between Optionee and the Company that governs Optionee’s (i) use of
the Company’s Confidential Information, (ii) solicitation of the Company’s
customers or employees, and (iii) competition with the Company; or

 

(b) The sixth anniversary of the Grant Date; or

 

(c) The first business day which is 90 calendar days after the date of the
Optionee’s termination of employment by reason of death, Permanent Disability or
Retirement; or

 

(d) The first business day which is 90 calendar days after termination of
employment of the Optionee by the Company without Cause or by Optionee for Good
Reason; or

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

(e) The date of an Optionee’s termination of employment by the Company with
Cause or by Optionee without Good Reason; or

 

(f) The date upon which the Optionee pledges, hypothecates, grants a security
interest in or a lien upon all or any portion of the Option; or

 

(g) The date of (i) any filing by the Optionee of any petition or action for
relief under any bankruptcy, reorganization, insolvency, or moratorium law, or
any law or laws for the relief of, or relating to, debtors; (ii) the expiration
of ninety (90) days following the filing of an involuntary petition under any
bankruptcy statute against the Optionee, or the appointment of a custodian,
receiver, sequestrator, trustee, assignee for the benefit of creditors, or other
similar official to take possession, custody, or control of any of the
properties of the Optionee, unless such petition or appointment is set aside or
withdrawn or ceases to be in effect within ninety (90) days from the date of
such filing or appointment.

 

ARTICLE IV

 

EXERCISE OF OPTION

 

Section 4.1 - Person Eligible to Exercise

 

During the lifetime of the Optionee, only the Optionee may exercise the Option
or any portion thereof. After the death of the Optionee, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.2, be exercised by his personal representative or by any person
empowered to do so under the Optionee’s will or under the then applicable laws
of descent and distribution.

 

Section 4.2 - Partial Exercise and Periods of Unexercisability

 

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time and from time to
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.2; provided, however, that any partial exercise shall be for
whole shares of Common Stock only.

 

Section 4.3 - Manner of Exercise

 

The Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or the Secretary’s office all of the following prior
to the time when the Option or such portion becomes unexercisable under Section
3.2:

 

(a) Notice in writing signed by the Optionee or the other person then entitled
to exercise the Option or portion thereof, stating that the Option or portion
thereof is thereby exercised, such notice complying with all applicable rules
established by the Committee;

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

(b) Payment for the shares with respect to which such Option or portion thereof
is exercised (i) by cash or check on the date of exercise (such cash or check
may be delivered on behalf of a Optionee by a stock broker designated by the
Company to whom the Optionee has submitted an irrevocable notice of election, on
forms approved by the Company, to sell shares of Common Stock deliverable upon
exercise of an Option), (ii) through the delivery of shares of Common Stock
having a Fair Market Value equal to the full amount of the exercise price, (iii)
by the withholding by the Company from the shares of Common Stock issuable upon
any exercise of the Option that number of shares having a Fair Market Value
equal to such exercise price pursuant to a written election delivered to the
Committee prior to the date of exercise, or (iv) by a combination of such
methods; provided, the Committee may, in its absolute discretion, determine
acceptable methods of payment for Common Stock and may impose such limitations
and prohibitions on the method of payment as it deems appropriate;

 

(c) A written representation and agreement, in a form satisfactory to the
Committee, signed by the Optionee or other person then entitled to exercise such
Option or portion thereof, stating that the shares of stock are being acquired
for his own account, for investment and without any present intention of
distributing or reselling said shares or any of them except as may be permitted
under the Securities Act of 1933, as amended (the “Act”), and then applicable
rules and regulations thereunder, and that the Optionee or other person then
entitled to exercise such Option or portion thereof will indemnify the Company
against and hold it free and harmless from any loss, damage, expense or
liability resulting to the Company if any sale or distribution of the shares by
such person is contrary to the representation and agreement referred to above;
provided, however, that the Committee may, in its absolute discretion, take
whatever additional actions it deems appropriate to ensure the observance and
performance of such representation and agreement and to effect compliance with
the Act and any other federal or state securities laws or regulations;

 

(d) Full payment to the Company of all amounts which, under federal, state or
local law, it is required to withhold upon exercise of the Option, which payment
shall be (i) by cash or check or (ii) by electing, pursuant to a written notice
delivered to the Committee prior to the date of exercise, to have shares of
Common Stock (having an aggregate Fair Market Value on the date of exercise
sufficient to satisfy the applicable tax withholding requirements) withheld from
the shares deliverable upon such exercise; provided, the Committee may, in its
absolute discretion, determine acceptable methods of withholding from payments
for Common Stock and may impose such limitations and prohibitions on the method
of withholding as it deems appropriate;

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

(e) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option; and

 

(f) An Exercised Option Restriction Agreement duly executed by the Optionee.

 

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such shares. Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsections (c) and (f) above and the agreements
herein. The written representation and agreement referred to in subsection (c)
above shall, however, not be required if the shares to be issued pursuant to
such exercise have been registered under the Act, and such registration is then
effective in respect of such shares.

 

Section 4.4 - Conditions to Issuance of Stock Certificates

 

The shares of stock deliverable upon the exercise of the Option, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares which have then been reacquired by the Company. Such shares shall be
fully paid and nonassessable. Subject to Section 5.2 hereof, the Company shall
not be required to issue or deliver any certificate or certificates for shares
of stock purchased upon the exercise of the Option or portion thereof prior to
fulfillment of all of the following conditions:

 

(a) The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

 

(b) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience.

 

Section 4.5 - Rights as Stockholder

 

The holder of the Option shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any shares purchasable upon the
exercise of the Option or any portion thereof unless and until the Option has
been exercised and the relevant shares purchased, whereupon the rights and
privileges of the Optionee as a stockholder of the Company shall be governed by
the Exercised Option Restriction Agreement, in accordance with Article V hereof.

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

ARTICLE V

 

STOCK RESTRICTIONS

 

Section 5.1 – Certain Restrictions

 

Pursuant to the definition of “Stock” under Article I of the Exercised Option
Restriction Agreement (as defined in the Recitals hereto), any shares of Common
Stock received by the holder of the Option as the result of the exercise of the
Option granted hereunder shall be subject to all of the terms and provisions of
Exercised Option Restriction Agreement.

 

Section 5.2 – Escrow

 

Upon issuance, the certificates evidencing all shares of Common Stock received
by the holder of the Option as the result of the exercise of the Option granted
hereunder shall be deposited in escrow with the Company to be held in accordance
with the provisions of this Agreement, but only to the extent such shares have
not been registered pursuant to the Securities Act of 1993, as amended. Any new,
substituted or additional securities received by the Optionee in respect of the
shares of Common Stock received by the Optionee as a result of the exercise of
the Option shall immediately be delivered to the Company to be held in escrow.
All regular cash dividends on any shares held in escrow pursuant to this
Agreement (or other securities at the time held in escrow) shall be paid
directly to the Optionee and shall not be held in escrow. All shares of Common
Stock held in escrow hereunder, together with any other assets or securities
held in escrow hereunder, shall be surrendered to the Company for repurchase and
cancellation in accordance with the terms of the Exercised Option Restriction
Agreement.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1 - Option Not Transferable

 

Neither the Option nor any interest or right therein or part thereof shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law, by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect;
provided, however, that this Section 6.1 shall not prevent transfers by will or
by the applicable laws of descent and distribution.

 

Section 6.2 - Shares to Be Reserved

 

The Company shall at all times during the term of the Option reserve and keep
available such number of shares of stock as will be sufficient to satisfy the
requirements of the Grant Agreement.

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

Section 6.3 - Notices

 

Any notice to be given under the terms of the Grant Agreement to the Company
shall be addressed to the Company in care of its Secretary at the address set
forth in the Grant Agreement, and any notice to be given to the Optionee shall
be addressed to him at the address given beneath his signature in the Grant
Agreement. By a notice given pursuant to this Section 6.3, either party may
hereafter designate a different address for notices to be given to him. Any
notice which is required to be given to the Optionee shall, if the Optionee is
then deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 6.3. Any notice shall have been deemed duly
given (i) when delivered by hand, (ii) two business days after being mailed,
certified or registered mail, return receipt requested, with postage prepaid,
(iii) when sent by telegram or telecopy (the receipt of which is confirmed) or
(iv) one business day after being sent by Express Mail, Federal Express or other
nationally recognized overnight courier service.

 

Section 6.4 - Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

Section 6.5 - Applicability of Plan

 

The Option and the shares of Common Stock issued to the Optionee upon exercise
of the Option shall be subject to all of the terms and provisions of the Plan to
the extent applicable to the Option and such shares. In the event of any
conflict between the Grant Agreement and the Plan, the terms of the Plan shall
control.

 

Section 6.6 - Amendment

 

The Grant Agreement may be amended only by a writing executed by the parties
hereto which specifically states that it is amending the Grant Agreement.

 

Section 6.7 - Governing Law

 

THE LAWS OF THE STATE OF TEXAS SHALL GOVERN THE INTERPRETATION, VALIDITY AND
PERFORMANCE AND ENFORCEABILITY OF THE TERMS OF THIS AGREEMENT REGARDLESS OF THE
LAW THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF LAWS.

 

Section 6.8 - Jurisdiction

 

The Optionee and the Company (i) hereby irrevocably submit to the exclusive
jurisdiction of the courts of the State of Texas located in Harris County and
the United States District Court for the Southern District of Texas, for the
purposes of any suit, action or other proceeding arising out of this Agreement
or the subject matter hereof or any of the transactions contemplated hereby
brought by

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

the Optionee or the Company or their respective successors or assigns, (ii)
hereby irrevocably agree that all claims in respect of such suits, actions or
proceedings may be heard and determined in such Texas State court or, to the
fullest extent permitted by law, in the United States District Court for the
Southern District of Texas and (iii) to the extent permitted by applicable law,
hereby irrevocably waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding any claim that it
is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that the Grant Agreement
or the subject matter thereof may not be enforced in or by such court. A final
judgement obtained in respect of any action, suit or proceeding referred to in
this Section 6.8 shall be conclusive and may be enforced in other jurisdictions
by suit or judgement or in any manner as provided by applicable law.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

EXERCISED OPTION RESTRICTION AGREEMENT

 

THIS EXERCISED OPTION RESTRICTION AGREEMENT (the “Agreement”), dated
                         ,             , between              , a resident
of             (together with his permitted successors and assigns, the
“Shareholder”) and PentaSafe Security Technologies, Inc., a Texas corporation
(the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Second Amended and Restated Articles of Incorporation of the
Company, as amended (the “Amended Charter”), provide that the Company is
authorized to issue up to 50,000,000 shares of common stock, no par value per
share (the “Common Stock”);

 

WHEREAS, as of the date hereof, the Third Amended and Restated PentaSafe, Inc.
1998 PentaSafe Stock Purchase and Option Plan (as amended from time to time, the
“Plan”) is in full force and effect;

 

WHEREAS, pursuant to the terms of that certain Stock Option Grant Agreement,
dated as of              (the “Grant Agreement”), between the Company and the
Shareholder, the Shareholder was granted an option to purchase             
shares of Common Stock at an exercise price of $              per share (the
“Option Exercise Price”), in accordance with the terms of the Grant Agreement
(the “Option”);

 

WHEREAS, contemporaneously herewith, the Shareholder desires to exercise the
Option and the Company wishes to afford the Shareholder the opportunity to
exercise the Option and purchase              shares of Common Stock (together
with all other shares of Common Stock acquired by the Shareholder on and after
the date hereof whether by exercise of the Option or another option, or by stock
split, stock dividend, recapitalization, reclassification or any other
adjustment, the “Stock”), in accordance with the terms of the Grant Agreement
and the Plan;

 

WHEREAS, the Stock shall be subject to certain conditions and restrictions set
forth herein and pursuant to the Grant Agreement and the Plan the exercise of
the Option is subject to and conditioned upon the Shareholder executing and
delivering this Agreement to the Company; and

 

WHEREAS, the parties mutually agree that it is to their mutual benefit and in
the best interests of the Company to provide for the effective control and
management of the Company, to provide for the orderly transition of ownership in
the event of the termination of the Shareholder’s interest in the Company, to
provide for the purchase of the Shareholder’s capital stock under certain
specified conditions and to provide the funds necessary to carry out such
purchases;

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Shareholder and the Company hereby agree as
follows:

 

ARTICLE 1

 

DEFINITIONS

 

The following definitions shall control the meanings of the respective terms as
used in this Agreement:

 

“Board” means the Board of Directors of the Company.

 

“Closing Date” means (i) except as provided in Subsection 2.3(f) of this
Agreement, the first business day on or after the thirtieth (30th) day following
the acceptance of an offer pursuant to this Agreement with respect to the Stock
offered and (ii) with respect to a purchase by the Company pursuant to
Subsection 2.3(f) of this Agreement, the date provided for closing in such
subsection.

 

“Competition” means an association with any person, corporation or organization
which engages in the business of software for auditing and security tools,
including, but not limited to, becoming an owner of 10% or more of the issued
and outstanding equity (this calculation to be made without giving effect to any
convertible securities), employee, officer, shareholder, partner, or director of
such other business. The Board shall determine in good faith whether the
Shareholder is in Competition with the Company for purposes of this Agreement.

 

“Confidential Information” means information of any nature and in any form which
at the time or times concerned is not generally known to those persons engaged
in a business similar to that conducted or contemplated by the Company and which
relates to any one or more of the aspects of the present or past business of the
Company or its predecessors, including, but not limited to, development
projects; devices or computer programs (whether embodied in source or object
code); policies, processes, formulas, techniques, know-how and other knowledge,
information, trade secrets, trade practices or facts relating to sales,
advertising promotions, financial matters, customers, lists of customer
suppliers or manufacturers representatives or other distributors, customers’
purchases, and information relating to the business of the Company, the methods
used by the Company in procuring materials, services and supplies (including any
and all of its sources for the procurement of materials, services and supplies),
information about the ownership of the Company and its subsidiaries or
affiliates, information relating to future business strategy and any price
sensitive information, and business or personal information about the
shareholders of the Company or its subsidiaries or affiliates.

 

“Involuntary Assignment or Other Transfer” means (i) the filing by the
Shareholder of any petition or action for relief under any bankruptcy,
reorganization, insolvency, or moratorium law, or any law or laws for the relief
of, or relating to, debtors; (ii) the expiration of ninety (90) days following
the filing of an involuntary petition under any bankruptcy statute against the
Shareholder, or the appointment of a custodian, receiver, sequestrator, trustee,
assignee for the benefit of creditors, or other similar official to take
possession, custody, or control of any of the properties of the Shareholder,
unless such petition or appointment is set aside or withdrawn or ceases to be in
effect

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

within ninety (90) days from the date of such filing or appointment; (iii) the
expiration of thirty (30) days following the levy of a writ of execution,
attachment, garnishment, or other similar process of law against any Stock,
unless such writ is paid, released, quashed, or bonded within thirty (30) days
following the date of such levy; or (iv) any act, demand, or attempt to realize
upon any Stock as collateral security for an indebtedness or obligation. For
purposes of Section 2.2, any event specified in clauses (i) or (ii) above in
respect of the Shareholder shall be deemed to have occurred with respect to all
Stock held or owned (of record, beneficially or otherwise) by the Shareholder.

 

“IPO” means an initial public offering of the Common Stock upon the
effectiveness of a registration statement on Form S-1 or similar form under the
Securities Act of 1933, as amended.

 

“Permitted Transfer” means any assignment, conveyance, sale or other transfer of
all or any part of the Shareholder’s Stock permitted by the terms of this
Agreement or for which the Shareholder has obtained the prior written consent of
the Company.

 

“Plan” has the meaning specified in the Recitals hereto.

 

“Shareholder” has the meaning set forth in the Preamble hereto.

 

“Stock” has the meaning set forth in the Recitals hereto.

 

“Voluntary Assignment or Other Transfer” means any assignment, conveyance, sale,
encumbrance or other transfer of all or any part of the Shareholder’s Stock,
other than any (i) Involuntary Assignment or Other Transfer or (ii) Permitted
Transfer.

 

ARTICLE 2

 

OFFERING EVENTS

 

2.1 Voluntary Assignment or Other Transfer. The Shareholder shall not make any
Voluntary Assignment or Other Transfer of all or any portion of the Stock. Any
attempted or purported Voluntary Assignment or Other Transfer of the Stock (i)
shall be void and of no force and effect, (ii) shall not be effective to assign,
convey, sell, encumber or otherwise transfer any right, title or interest in the
Stock to any person other than the Company and (iii) shall not be recognized on
the stock transfer ledger of the Company or any transfer agent.

 

2.2 Involuntary Assignment or Other Transfer. If an Involuntary Assignment or
Other Transfer of all or any part of the Stock of the Shareholder occurs, the
Shareholder shall deliver to the Company written notice of such Involuntary
Assignment or Other Transfer within ten (10) days after its occurrence. Receipt
of such notice by the Company shall constitute receipt by the Company of an
offer to sell the portion of the Shareholder’s Stock that is subject to such
Involuntary Assignment or Other Transfer at a price determined in accordance
with Article 4, to the extent permitted by applicable law.

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

2.3 Competition. If the Shareholder (i) is an employee as of the date hereof,
(ii) becomes an employee subsequent to the date hereof or (iii) was an employee
at any time within 180 days prior to the date hereof and the Company shall
determine that the Shareholder is in Competition with the Company, the Company
shall give notice of such Competition to the Shareholder. Upon receipt of such
notice by the Shareholder, the Shareholder shall be deemed to have offered (on
behalf of the Shareholder and the Shareholder’s Spouse) to the Company all of
the Stock held or owned (of record, beneficially or otherwise) by the
Shareholder and the Shareholder’s Spouse in accordance with Article 3 hereof, at
a purchase price determined in accordance with Article 4. The Company shall be
deemed to have received such offer upon the later of receipt by the Shareholder
of such notice and the date hereof.

 

2.4 Change of Corporate Control. If the Shareholder is a corporation,
partnership, limited liability company, or limited liability partnership and any
one or more persons, regardless of whether or not such persons are acting in
concert or contemporaneously, who are not shareholders, partners or members of
the Shareholder as of the date of this Agreement shall acquire a majority of the
voting stock in the Shareholder, then the Shareholder shall be deemed to have
offered to the Company all of the Stock held or owned (of record, beneficially
or otherwise) by the Shareholder in accordance with Article 3 hereof, at a price
determined in accordance with Article 4. The Company shall be deemed to have
received such offer upon acquiring actual knowledge of such acquisition.

 

2.5 Encumbrance of Stock. If the Shareholder pledges, hypothecates, grants a
security interest in or a lien upon or in any other manner encumbers any of his
Stock without the prior written consent of the Company, then the Shareholder
shall be deemed to have offered all of the Stock held or owned (of record,
beneficially or otherwise) by the Shareholder to the Company in accordance with
Article 3 hereof, at a purchase price determined in accordance with Article 4.
The Company shall be deemed to have received such offer upon acquiring actual
knowledge of such encumbrance.

 

ARTICLE 3

 

EXERCISE OF THE COMPANY’S OPTIONS

 

3.1 Company’s Option. Upon receipt by the Company of any offer to sell from the
Shareholder pursuant to the terms hereof, the Company shall have a period of
thirty (30) days following delivery (in accordance with Section 10.15) of the
Shareholder’s offer to elect to purchase such Stock. Unless the Shareholder
shall otherwise consent, the Company, if it elects to purchase, shall purchase
one hundred percent (100%) of such Stock.

 

3.2 Failure to Accept Offer. In the case of an offer under this Article 3 made
pursuant to Section 2.2, the Shareholder or transferee, as applicable, may
continue

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

to own or, subject to Section 10.10, acquire, as applicable, such portion of the
Stock held or owned (of record, beneficially or otherwise) by the Shareholder
not purchased by the Company in accordance with this Agreement. In the case of
an offer under this Article 3 made pursuant to Section 2.5, subject to Section
10.10, the Shareholder may continue to own (and the person or entity in whose
favor an encumbrance was created may, subject to Section 10.10, hold such
encumbrance on) such portion of the Stock held or owned (of record, beneficially
or otherwise) by the Shareholder not purchased by the Company in accordance with
this Agreement. In the case of an offer under this Article made pursuant to
Section 2.3 or 2.4, the Shareholder may continue to own such portion of the
Stock held or owned (of record, beneficially or otherwise) by the Shareholder
not purchased by the Company in accordance with this Agreement.

 

3.3 Acceptance of Offer. Upon receipt of an offer from the Shareholder, the
Company may purchase the Stock offered by the Shareholder pursuant to this
Agreement in accordance with the terms and provisions of this Article at the
price and on the terms provided in Article 4. An acceptance of an offer becomes
effective upon delivery (in accordance with Section 10.15) by the Shareholder of
written notice of acceptance of the offer within the applicable time period as
provided in this Article and Article 2.

 

ARTICLE 4

 

PAYMENT OF PURCHASE PRICE

 

4.1 Determination of Purchase Price. To the extent permitted by applicable law,
the purchase price for Stock purchased under this Agreement shall be the greater
of (i) the highest purchase price, determined on a per share basis, that was
paid by any holder of Common Stock during the 12 months next preceding the date
of the offer hereunder, (ii) an amount per share equal to (A) the product of
3.33 multiplied by the Company’s gross sales for the last twelve calendar
months, divided by (B) the total number of shares of Common Stock issued and
outstanding at the time of purchase and (iii) the current exercise price,
determined on a per share basis as of the date of any purchase hereunder, that
was offered to any holder of an option to purchase Common Stock.

 

4.2 Manner of Payment. The purchase price for the Stock with respect to which
the Company has exercised its option hereunder shall be tendered to the
Shareholder on the Closing Date at the offices of the Company and shall be
payable entirely in cash. In no event shall the Company be obligated to pay the
purchase price during any period in which the Shareholder is in Competition with
the Company. At the closing, the Shareholder shall assign the Stock being
purchased to the Company, free and clear of all liens, claims, and encumbrances
and shall execute and deliver to the Company all documents which may be required
to give effect to such purchase and sale.

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

ARTICLE 5

 

STOCK CERTIFICATES

 

5.1 Endorsement of Stock Certificates. All certificates for shares of Stock in
the Company issued on or after the effective date of this Agreement shall be
endorsed conspicuously with the words in bold as follows:

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF
THE EXERCISED OPTION RESTRICTION AGREEMENT, DATED                         ,
             ( AS AMENDED FROM TIME TO TIME, THE “AGREEMENT”), BETWEEN AND THE
COMPANY AND SUCH SHARES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
HYPOTHECATED, OR ENCUMBERED EXCEPT IN STRICT ACCORDANCE WITH THE TERMS OF SUCH
AGREEMENT. THE COMPANY WILL FURNISH TO THE RECORD HOLDER OF THIS CERTIFICATE
WITHOUT CHARGE, UPON WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE OF
BUSINESS OR REGISTERED OFFICE, A COPY OF THE AGREEMENT.

 

5.2 Escrow. Upon issuance, the certificates evidencing all shares of Stock shall
be deposited in escrow with the Company to be held in accordance with the
provisions of this Agreement, but only to the extent such Stock has not been
registered pursuant to the Securities Act of 1993, as amended. Any new,
substituted or additional securities received by the Shareholder in respect of
the Stock shall immediately be delivered to the Company to be held in escrow.
All regular cash dividends on any Stock held in escrow pursuant to this
Agreement (or other securities at the time held in escrow) shall be paid
directly to the Shareholder and shall not be held in escrow. All shares Stock
held in escrow hereunder, together with any other assets or securities held in
escrow hereunder, shall be surrendered to the Company for repurchase and
cancellation in accordance with the terms of this Agreement.

 

ARTICLE 6

 

TRANSFERS TO THIRD PARTIES

 

6.1 Transfer in Violation of the Agreement. No transfer of any Stock may be made
or shall be effective unless it is made in strict compliance with this
Agreement. Any attempted or purported assignment, conveyance, sale, encumbrance
or other transfer of any Stock in violation of this Agreement (i) shall be void
and of no force and effect, (ii) shall not be effective to assign, convey, sell,
encumber or otherwise transfer any right, title or interest in the Stock to any
person other than the Company and (iii) shall not be recognized on the stock
transfer ledger of the Company or any transfer agent.

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

6.2 Application to Transferees. All assignees, transferees, trustees, receivers,
secured parties, creditors, successors, distributees, heirs, beneficiaries,
donees or others who obtain an interest in the Stock by whatever means shall
obtain such interest subject to the terms and provisions of this Agreement.

 

ARTICLE 7

 

NON-INTERFERENCE

 

7.1 Continuing Interest of the Shareholder. The Shareholder shall have no rights
or interests with respect to any Stock following the Closing Date of the
purchase of such Stock hereunder. The Shareholder agrees to execute such
documents and to take such actions as may be reasonably requested by the Company
in order to reflect any purchase of his Stock hereunder. The Company and the
Shareholder shall each have the right to send notices of the severance of any
relationship between the Shareholder and the Company.

 

7.2 Covenant of Non-Interference. The Shareholder hereby grants to the Company
this covenant of non-interference, and agrees to refrain from any conduct, by
word or act, that will reflect negatively in any material respect on the
character or conduct of the Company.

 

7.3 Confidentiality. The Shareholder agrees not to disclose or reveal any
Confidential Information of the Company at any time after the Closing Date.

 

ARTICLE 8

 

POWER OF ATTORNEY & VOTING RIGHTS

 

The Company, at the direction of the Board, solely in accordance with the terms
and conditions of Article 8 hereof, shall have the sole power to vote any or all
shares of the Shareholder’s Stock (whether or not the same shall have been
transferred into the Company’s name or the name of its nominee or nominees) for
any lawful purpose, including, without limitation, for the liquidation of the
assets of the Company, and, give all consents, waivers and ratifications in
respect of the Stock and otherwise act with respect thereto as though the
Company were the outright owner thereof . Pursuant to Arts. 2.30B and 2.29C of
the Texas Business Corporation Act, the Shareholder hereby irrevocably
constitutes and appoints the Board the proxy and attorney-in-fact of the
Shareholder, with full power of substitution, to exercise all voting rights and
grant or withhold all consents, waiver and ratifications in respect of the Stock
of the Shareholder. This power of attorney shall be irrevocable as one coupled
with an interest until the termination of this Agreement.

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

ARTICLE 9

 

TERMINATION PROVISIONS

 

Upon the consummation of an IPO (a “Termination Event”), this Agreement, and all
the terms hereof, other than the terms and provisions (A) under all of the
Sections of Articles 7 and 10 and (B) of any transfers effected prior to the
consummation of a Termination Event hereunder shall terminate (the
“Termination”) and shall no longer act or otherwise be effective to bind the
Shareholders or the Company in any way. Any legends appearing on shares of
Common Stock upon consummation of a Termination Event (other than any legends
prohibiting the transfer thereof except in compliance with federal and state
securities and blue sky laws) shall no longer be required and shall be removed
upon request of the Shareholder. Notwithstanding the provisions of this Article
9, this Agreement shall remain a valid and enforceable agreement until such time
as a Termination Event is consummated. No acts prior to the consummation of a
Termination Event shall cause such termination. Any transactions, sales,
transfers or other dispositions of the Stock up to the time of the consummation
of a Termination Event shall be subject to the provisions of this Agreement.

 

ARTICLE 10

 

MISCELLANEOUS PROVISIONS

 

10.1 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, and any additional parties hereto, and their
executors, administrators, personal representatives, heirs, agents, legatees,
successors, and assigns.

 

10.2 Additional Documents. All parties hereto agree to execute any and all
documents and to perform any and all other acts reasonably necessary to
accomplish the purposes of this Agreement, including, but not limited to, the
furnishing of releases and evidence of payment upon completion of a sale
hereunder.

 

10.3 Sale of Entire Interest. All parties agree that any purchase or sale of all
of the Stock of the Shareholder contemplated by and described in this Agreement
shall constitute a sale and purchase of any and all interest, claim, title, and
right of the Shareholder and his successors and assigns in or to the capital
stock of the Company, including, without limitation, the goodwill, accounts
receivable, contract rights, accrued time, and all other property or assets of
the Company, tangible or intangible. All parties further agree and acknowledge
that consideration has been given to all of these factors in determining the
purchase price as described and established herein.

 

10.4 Specific Performance. If any party subject to this Agreement fails or
refuses to fulfill the obligations required to be made or delivered by him by
this Agreement, or to make any payment or deliver any instrument required to be
made or delivered by him under this Agreement, then any other party hereto shall
have the remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other remedies at law or in equity
to which such party might be entitled.

 

10.5 Attorneys’ Fees. If this Agreement, or any part hereof, or any obligation
described herein is placed in the hands of an attorney for collection or
enforcement, then the party seeking such enforcement or collection shall be
entitled to recover reasonable attorneys’ fees and expenses in addition to such
collection or enforcement.

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

10.6 Preemptive Rights. The Shareholder hereby irrevocably waives any rights or
claims that may have accrued to his benefit prior to the filing of the Amended
Charter with respect to any preemptive rights under Art. 2.22-1A of the Texas
Business Corporation Act.

 

10.7 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Texas, without regard to the principles
of conflicts of law.

 

10.8 Entire Agreement. This Agreement constitutes the entire agreement and
undertaking between parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, between the
parties with respect to the subject matter hereof. There are no oral or written
agreements, understandings, representations or warranties between the parties
hereto with respect to the subject matter hereof other than those set forth in
this Agreement.

 

10.9 Amendment. (a) This Agreement supersedes all prior agreements among the
parties with respect to the subject matter hereof. This instrument contains the
entire agreement among the parties with respect to such subject matter and may
not be amended, supplemented, or discharged, and no provision hereof may be
modified or waived, except by an instrument in writing signed by the Company and
the Shareholder.

 

(b) No waiver of any provision hereof by any party shall be deemed a waiver by
any other party nor shall any such waiver by any party be deemed a continuing
waiver of any matter by such party.

 

10.10 Agreement to be Bound. Notwithstanding anything in this Agreement to the
contrary, unless otherwise agreed to in writing by the Company, no assignment,
conveyance, sale, encumbrance or other transfer of Stock otherwise permitted or
required by this Agreement shall be effective unless and until the transferee
(and such transferee’s spouse, if such transferee is married) shall execute and
deliver to the Company an Exercised Option Agreement in form and substance
similar to this Agreement; each person to whom an assignment, conveyance, sale
or other transfer of Stock is permitted by this Agreement who receives an
assignment, conveyance, sale or other transfer of Stock during the period when
this Agreement is in effect, and who agrees in writing to be bound by such
Exercised Option Agreement, shall thereafter become the “Shareholder” for all
purposes of this Agreement.

 

10.11 Pronouns. All pronouns, nouns, and other terms used in this Agreement
shall include the masculine, feminine, neuter, singular, and plural forms
thereof, wherever appropriate to the context.

 

10.12 Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any present or future law, (a) such provision
will be fully severable, (b) this Agreement will be construed and enforced as if
such illegal, invalid, or

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid, or unenforceable provision, and (d) there
will be added automatically as a part of this Agreement a legal, valid, and
enforceable provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be practicable.

 

10.13 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Any such counterpart may
be executed by facsimile signature with only verbal confirmation, and when so
executed and delivered shall be deemed an original and such counterparts
together shall constitute only one original.

 

10.14 Headings. All headings herein are included solely for convenience of
reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.

 

10.15 Notices. Any notices under this Agreement will be in writing and will be
deemed served by one party on the other if it is (i) delivered personally, (ii)
sent by overnight courier, (iii) sent by prepaid first class mail or (iv) sent
by facsimile (with verbal confirmation) and addressed to the party to whom it is
to be given, at the address set forth on the signature page to this Agreement,
and any such notice will be deemed given upon delivery thereof; provided,
however, that in the case of the termination of employment of, Disability of,
death of the Spouse of, dissolution of marriage of, change in corporate control
of or encumbrance of Stock by, the Shareholder as specified in Article 2, notice
of an offer pursuant to Article 2 shall be deemed received as specified in
Article 2. Any party from time to time may change its address for the purpose of
notices to that party by giving a similar notice specifying a new address, but
no such notice will deemed to have been given until it is actually received by
the party sought to be charged with the contents thereof.

 

10.16 No Third Party Rights. This Agreement is not intended and may not be
construed to create any rights (including third party beneficiary rights) in any
parties other than the Shareholder, the Company and their respective successors
and permitted assignees.

 

10.17 Jurisdiction. Each party hereto (i) hereby irrevocably submits to the
exclusive jurisdiction of the courts of the State of Texas located in Harris
County and the United States District Court for the Southern District of Texas,
for the purposes of any suit, action or other proceeding arising out of this
Agreement or the subject matter hereof or any of the transactions contemplated
hereby brought by any of the parties hereto or their successors or assigns, (ii)
hereby irrevocably agrees that all claims in respect of such suits, actions or
proceedings may be heard and determined in such Texas State court or, to the
fullest extent permitted by law, in the United States District Court for the
Southern District of Texas and (iii) to the extent permitted by applicable law,
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding any claim that it
is not personally subject to the

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

jurisdiction of the above-named courts, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or the subject matter hereof may
not be enforced in or by such court. A final judgement obtained in respect of
any action, suit or proceeding referred to in this Section 10.17 shall be
conclusive and may be enforced in other jurisdictions by suit or judgement or in
any manner as provided by applicable law.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

PENTASAFE SECURITY TECHNOLOGIES, INC. Park Towers North 1233 West Loop South,
Suite 1800 Houston, Texas 77027 By:  

 

--------------------------------------------------------------------------------

    Douglas J. Erwin     President and Chief Executive Officer SHAREHOLDER

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

EXERCISED

 

OPTION RESTRICTION AGREEMENT

 

between

 

PENTASAFE SECURITY TECHNOLOGIES, INC.

 

and

 

DATED AS OF                     

 

--------------------------------------------------------------------------------

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

NON-SOLICITATION AND NON-COMPETITION

AGREEMENT

 

THIS ANNEX D is hereby appended and made a part of the Stock Option Grant
Agreement, dated as of the Grant Date, between PentaSafe Security Technologies,
Inc., a Texas corporation (the “Company”), and             , the Optionee, an
employee of the Company or a Subsidiary or Affiliate of the Company.

 

In consideration of the mutual covenants contained herein and in the Grant
Agreement and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

 

1. As an employee of the Company, Optionee understands that Optionee will obtain
information of a proprietary or confidential nature relating to the present or
future business or products of the Company, its affiliate entities or customers
(all of such information is hereinafter referred to as “Confidential
Information”), the value of which will be destroyed or seriously diminished by
improper use or disclosure.

 

2. The Company hereby promises to make available to Optionee its Confidential
Information in exchange for Optionee’s promise to use this information solely
for the Company’s benefit subject to the conditions and restrictions set forth
below. In consideration of the Company’s provision for Optionee of its
Confidential Information, Optionee’s employment by the Company and its
successors or assigns and the compensation paid and to be paid to Optionee by
the Company, Optionee hereby agrees to the below terms.

 

3. In order to protect the Company’s Confidential Information, Optionee agrees
that (i) during the period of Optionee’s employment by the Company, Optionee
will not, without the Company’s express written consent, engage in any
employment or business activity other than for the Company, and (ii) Optionee
agrees further that for the period of Optionee’s employment by the Company and
for one (1) year after the date of the termination (for any reason) of
Optionee’s employment with the Company, Optionee will not, in any state in which
the Company is doing business or has done business within the prior one year
period, directly, or indirectly, for Optionee or on behalf of or in conjunction
with any other person or entity:

 

  (a) solicit, induce, hire, engage, or attempt to hire or engage any employee
of the Company, or in any other way interfere with the Company’s contractual or
employment relations with any of its employees, nor will Optionee hire or engage
or attempt to hire or engage any individual who was an employee of the Company
at any time during the one year period immediately prior to the termination of
Optionee’s employment with the Company;

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

  (b) contact, call upon or solicit any client or customer of the Company (other
than on behalf of the Company), or otherwise divert or take away from the
Company the business of any client or customer of the Company; or

 

  (c) contact, call upon or solicit any prospective client or customer of the
Company (other than on behalf of the Company) of whom Optionee became aware or
was introduced to in the course of Optionee’s duties for the Company, or
otherwise divert or take away from the Company the business of any prospective
client or customer of the Company whose business is a corporate opportunity of
the Company.

 

  (d) own, control, manage, invest in, loan money to, represent, render any
service or advice to or act as an officer, director, employee, agent,
representative, partner or independent contractor of any entity that is in
competition with the Company, or that competes with the Company for client
accounts that Optionee solicited or serviced while employed by the Company, or
that develops software similar to that developed by PentaSafe while Optionee was
employed by PentaSafe.

 

4. Inevitable Disclosure. I acknowledge that PentaSafe has a compelling business
interest in protecting its customer relationships and preventing unfair
competition stemming from the use or disclosure of Confidential Information and
that I would inevitably have to draw on such Confidential Information if I were
to work for or with a competitor of PentaSafe or solicit or service clients of
PentaSafe on behalf of a competing business enterprise.

 

5. Injunctive Relief and Attorneys’ Fees. Optionee agrees that if Optionee
violates any provision of Section 3 of this Agreement, appropriate relief by a
court will include injunctive and equitable relief, including a temporary
restraining order, preliminary and permanent injunction, and other relief that
may require that the terms of Section 3 be extended for a period of one year
commencing on the date of Optionee’s last violation of this Agreement, and that
Optionee will be responsible for all attorneys’ fees, costs and expenses
incurred by the Company by reason of any action relating to this Agreement, and
that the Company will be entitled to such additional relief that a court deems
appropriate.

 

6. Unenforceable Provision. In the event that any provision, portion or clause
of this Agreement is found to be unenforceable by a court of competent
jurisdiction, then that provision, portion or clause shall be reformed to
provide the greatest level of protection to the Company permitted under law or
severed (if no enforcement is permitted) and the balance of the Agreement shall
remain in full force and effect.

 

7. Non-Waiver. The waiver by the Company of Optionee’s breach of any provision
of this Agreement shall not operate or be construed as a waiver of the Company’s
rights upon any subsequent breach by Optionee.

 

PentaSafe Stock Option Plan and Agreements



--------------------------------------------------------------------------------

8. Jurisdiction. The Optionee and the Company (i) hereby irrevocably submit to
the exclusive jurisdiction of the courts of the State of Texas located in Harris
County and the United States District Court for the Southern District of Texas,
for the purposes of any suit, action or other proceeding arising out of this
Agreement or the subject matter hereof or any of the transactions contemplated
hereby brought by the Optionee or the Company or their respective successors or
assigns, (ii) hereby irrevocably agree that all claims in respect of such suits,
actions or proceedings may be heard and determined in such Texas State court or,
to the fullest extent permitted by law, in the United States District Court for
the Southern District of Texas and (iii) to the extent permitted by applicable
law, hereby irrevocably waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding any claim that it
is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that the Grant Agreement
or the subject matter thereof may not be enforced in or by such court.

 

9. Amendment or Modifications. No amendment or modification of this Agreement or
of any covenant, condition, or limitation of this Agreement, shall be binding or
valid unless contained in a writing signed by an authorized representative of
the Company. It is further agreed that the provisions of this Section may not be
waived.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day of the Grant Date.

 

PENTASAFE SECURITY TECHNOLOGIES, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

PentaSafe Stock Option Plan and Agreements